Citation Nr: 0405114	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  95-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for internal 
derangement of the left knee, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and K.A.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1946 to June 1947, 
and again from January 1952 to January 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a decision dated November 8, 2002, the Board granted 
service connection for low back disability and denied the 
appeal seeking a disability rating in excess of 10 percent 
for the service-connected left knee disability.  
Subsequently, an appeal was taken from that denial to the 
U. S. Court of Appeals for Veterans Claims (Court).  In July 
2003, the Court granted a joint motion of the parties, 
vacated the Board's decision, and remanded the matter to the 
Board for action consistent with the joint motion.  The Court 
did not retain jurisdiction over this matter.  

The Board also notes that by rating action dated in February 
2003, the RO assigned an initial noncompensable rating for 
the service-connected low back disability.  In April 2003, 
the veteran filed a notice of disagreement with the February 
2003 rating action and requested a hearing before a Decision 
Review Officer, which was held at the RO in May 2003.  The 
record currently before the Board does not reflect any 
additional action by the RO after the May 2003 hearing.  It 
also appears that new medical evidence in support of this 
claim was submitted on behalf of the veteran in July 2003 
which the RO has not yet reviewed.  Thus, depending upon 
whether the RO takes favorable or unfavorable action after 
the May 2003 hearing and after initially reviewing the new 
evidence, it would appear that the issue of entitlement to a 
compensable initial rating for the service-connected low back 
disability is, for the moment, still under the jurisdiction 
of the RO at this time; and that a remand by the Board at 
this time for the issuance of a statement of the case on this 
issue would be premature.  



REMAND

In the July 2003 joint motion, the parties agreed that the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), as set forth at 38 U.S.C.A. § 5103(a) and explained 
at length in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
had not been satisfied.  

In addition, the Board notes that the current record does not 
reflect that the RO has complied with its duty under 38 
C.F.R. § 3.159(b) (2003) to request that the veteran submit 
"any evidence in the claimant's possession that pertains to 
the claim."  Moreover, the RO should then initially 
adjudicate the veteran's claim on a de novo basis after all 
appropriate notification and development of the record has 
been completed.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center) for the following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking a rating in excess 
of 10 percent for internal derangement of 
the left knee.  This letter must, among 
other things, inform the appellant to 
submit any pertinent evidence in his 
possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has 
been completed, including a current VA 
examination, if necessary, the RO should 
adjudicate the current claim on a de novo 
basis without reference to prior 
adjudications.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




